Citation Nr: 1014846	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-17 045A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) 
in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred for treatment at Saint Alphonsus Regional Medical 
Center from April 26, 2004, to May 7, 2004.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose  
from a June 2006 decision in which the VAMC denied the claim 
for reimbursement of medical expenses incurred from April 26, 
2004, to May 7, 2004, at Saint Alphonsus Regional Medical 
Center.  The Veteran filed a notice of disagreement (NOD) in 
October 2006.  A statement of the case (SOC) regarding the 
denial of payment for unauthorized medical expenses was 
issued in February 2007.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in June 2007.

In June 2009, the Veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the VA 
Regional Office in Portland, Oregon; a transcript of that 
hearing is of record. 

In January 2010, the Board remanded the claim on appeal to 
the VAMC for further action, to include additional 
development of the evidence.  After completing the requested 
development, the VAMC approved the claim (as reflected in a 
February 2010 supplemental SOC (SSOC)), but, inexplicably, 
returned the matter on appeal to the Board.


FINDING OF FACT

In February 2010, the VAMC issued a decision indicating that 
the Veteran had been approved for payment, under 38 U.S.C.A. 
§ 1725, the Millennium Act, for emergency room and non-VA 
hospitalization care at Saint Alphonsus Regional Medical 
Center, from April 26, 2004, to May 7, 2004.




CONCLUSION OF LAW

As the claim of claim of entitlement to payment or 
reimbursement of medical expenses incurred for treatment at 
Saint Alphonsus Regional Medical Center from April 26, 2004, 
to May 7, 2004 has been granted, the appeal as to that claim 
is now moot.  38 U.S.C.A. § 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).

In this case, as reflected in a February 2010 SSOC, the VAMC 
approved the Veteran's claim for reimbursement of exprenses 
incurred for private treatment rendered at Saint Alphonsus 
Regional Medical Center from April 26, 2004, to May 7, 2004, 
under 38 U.S.C.A. § 1725, the Millennium Act, as this 
represents a full grant of the benefit sought on appeal by 
the Veteran, there remains no specific error of fact or law 
that is alleged to warrant adjudication of this claim by the 
Board.

As the claim on appeal has been fully granted, any 
adjudication by the Board with regard to this claim is 
unnecessary, as the appeal has been rendered moot, 
Accordingly, the Board does not have jurisdiction to review 
this claim, and it must therefore be dismissed.  38 U.S.C.A. 
§ 7105(d)(5).




ORDER

As the benefit sought on appeal  has been granted,  the 
appeal is dismissed as moot.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


